Citation Nr: 1123075	
Decision Date: 06/16/11    Archive Date: 06/28/11

DOCKET NO.  07-30 856A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for major depression, claimed as an anxiety disorder.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to an increased rating for hypertension, currently evaluated as 10 percent disabling.
			
4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Smith, Counsel



INTRODUCTION

The Veteran served on active duty from January 1989 to June 1994.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs' (VA) Regional Office (RO) in St. Petersburg, Florida.

The issues of entitlement to service connection for depression, an increased rating for hypertension, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The Veteran has PTSD that is related to service.



CONCLUSION OF LAW

The criteria for service connection for PTSD have been met. 38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  This law eliminated the concept of a well-grounded claim, redefined the obligations of VA with respect to the duty to assist, and imposed on VA certain notification requirements.  Without deciding whether the notice and development requirements of VCAA have been satisfied in the present case, it is the Board's conclusion that the new law does not preclude the Board from adjudicating the Veteran's claim for service connection.  This is so because the Board is taking action favorable to the Veteran by granting service connection for PTSD; a decision at this point poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The Veteran here seeks service connection for PTSD.  He contends that in early 1994 while stationed in Iceland he went skiing with local friends.  During this outing, the Veteran became separated from his friends.  He got off the main trail, lost control of his skis, and crashed.  He contends that he lost consciousness and that when he awoke, he realized the bindings on his skis had not broken, he was alone, and it was getting dark.  He states that he feared for his life and while he eventually managed to break the bindings, free himself of his skis, and seek help, the incident resulted in his current PTSD.

The establishment of service connection for PTSD requires:  (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, a diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).  The United States Court of Appeals for Veterans Claims (Court) has taken judicial notice of the mental health profession's adoption of the DSM-IV as well as its more liberalizing standards to establish a diagnosis of PTSD.  The Court acknowledged the change from an objective "would evoke . . . in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  Thus, as noted by the Court, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  Cohen, 10 Vet. App. 128, 140-141 (1997).  

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 1154(b).  The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C. § 1154(b), requires that a Veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  The issue of whether any particular set of circumstances constitutes engagement in combat with the enemy for purposes of section 1154(b) must be resolved on a case-by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).  

If there is no combat experience, or if there is a determination that the Veteran engaged in combat but the claimed stressor is not related to such combat, there must be independent evidence to corroborate the Veteran's statement as to the occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  In such cases, the record must include service records or other credible evidence that supports and does not contradict the Veteran's testimony.  Id.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Here, a current diagnosis for PTSD has been established, as documented in a January 2005 VA examination report.

As for the Veteran's stressor, the Board finds the incident alleged is corroborated by the service treatment notes of record.  In this vein, the Board notes the RO's documentation that the Veteran's service treatment records were lost in approximately December 2007 and that efforts to locate them were unsuccessful.  Given the absence of such records, the Board has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)(the BVA has a heightened duty in a case where the service medical records are presumed destroyed).  Nonetheless, of the records that do exist, the Veteran's skiing accident is documented.  Records from June 1994 document treatment for neck, back, and other pain as a result of the skiing accident, and the accident is noted on his separation examination report.  His personnel records confirm that he was stationed in Iceland from January 1993 to June 1994.  Additionally, a lay statement from the Veteran's ex-wife who was married to the Veteran at the time of this incident supports the accident as contended.  For these reasons, the Board must find the Veteran's stressor has been adequately corroborated.    

Further, the claims file contains several positive nexus opinions linking his current disorder to service, and no evidence to the contrary.  In a February 2008 VA treatment record, it was noted that the Veteran suffers from "PTSD related to a ski accident while on active duty."  In a November 2007 VA treatment record he was diagnosed with "PTSD related to a skiing accident."  On VA examination in January 2005 and in a subsequent addendum report of February 2006, the examiner concluded, "based on the fact that all of the patient's reliving symptoms are of his skiing accident, it is my opinion that the patient's PTSD is as likely as not a result of his skiing accident."    

As noted, no negative nexus opinions have been received.  Given the existing corroboration of the Veteran's stressor, the positive nexus opinions of record, and considering that the benefit of the doubt must be afforded to the Veteran, the Board finds that service connection for PTSD is justified.  


ORDER

Service connection for posttraumatic stress disorder is granted.


REMAND

Additional development is necessary before the claims on appeal can be properly adjudicated.  At the outset, during the pendency of this appeal the Court issued Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice and assistance requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to the effective date of an award in an increased rating claim.  Notice should be provided to the Veteran in this regard. 

With regard to the Veteran's claim for service connection for depression, the RO has adjudicated the issue as entitlement to service connection for depression, claimed as an anxiety disorder.  The evidence in this case reveals various psychiatric diagnoses including PTSD, major depression with and without psychotic features, and panic attacks.  Additionally, he has been diagnosed with a "mood disorder due to medical condition" and "anxiety due to medical condition," as documented in a July 2008 VA treatment record for example.  The Court has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the Board must remand this issue for an examination to assess whether the Veteran's psychiatric symptomatology is completely encompassed by his service-connected PTSD or if there are other, distinct disorders related to his military service or service-connected medical conditions.

With regard to the Veteran's claim for an increased rating for hypertension, the Board notes that the last VA examination conducted for this condition took place over six years ago in March 2005.  Since that time, the Veteran has alleged his hypertension is "uncontrollable," documented in a June 2005 statement for example, and has been awarded disability benefits from the Social Security Administration in part for his hypertension.  The Board finds that an updated VA examination is needed to fully and fairly evaluate the Veteran's claims for an increased disability rating.  For the application of the rating schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition. 38 C.F.R. § 4.1 (2010).  Such a remote examination as in this case diminishes the Board's ability to evaluate the claim based upon accurate and fully descriptive medical examinations.  The current severity of the disability is relatively unknown.  As such, the Board deems it necessary to remand this claim for an updated VA examination to determine the current severity of the Veteran's disability.  

In light of this additional development, the Board finds that consideration of the Veteran's claim for a TDIU should be deferred.  Specifically, as the outcome of the pending claims could impact his claim for a TDIU rating, the claims are inextricably intertwined.  Before the issue of entitlement to a TDIU can be addressed on appeal, the Veteran's pending service connection and increased rating claims must be adjudicated by the AOJ.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Additionally, the Board finds that a VA examination taking into account the Veteran's education, experience, and occupational background, should be obtained to determine whether unemployability due to service-connected disabilities is demonstrated in this case.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with proper notice of the information or evidence needed to establish a disability rating and/or effective date for the claims on appeal pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
2.  Afford the Veteran a VA psychiatric examination, with an appropriate specialist, to ascertain the nature and etiology of his psychiatric disorder(s).  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and provide a diagnosis for each acquired psychiatric disorder separate and distinct from PTSD.  If the Veteran's psychiatric symptoms are encompassed by his PTSD diagnosis, the examiner should so state.  If the Veteran has a separate and distinct psychiatric disorder, the examiner should opine as to whether or not that disorder is at least as likely as not related to the Veteran's service or a service-connected disability.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.  

3.  Schedule the Veteran for a VA examination with an appropriate specialist in order to determine the current severity of his hypertension.  The examiner should identify and completely describe all current symptomatology.  
	
The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  Ask the examiner to discuss all findings in terms of the diagnostic codes.  The rating criteria of DC 7101 must be provided to the examiner, and the findings reported must be sufficiently complete to allow for rating under all alternate criteria.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The examiner should specifically identify the Veteran's predominant diastolic pressure and systolic pressure.  

4.  Provide the Veteran an examination to determine the effects of his service- connected disabilities on his ability to maintain employment consistent with his education and occupational experience.  The claims folder must be made available to the examiner for review in conjunction with the examination.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on a review of the case, the examiner must provide an opinion as to whether the Veteran's service-connected disabilities alone preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  All opinions provided must include an explanation of the bases for the opinion.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation. 

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed.  The purpose of this remand is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


